Title: From Thomas Jefferson to Jones & Howell, 4 May 1805
From: Jefferson, Thomas
To: Jones & Howell


                  
                     Messrs. Jones & Howell. 
                     Washington May 4. 05.
                  
                  My absence from this place during the last month & part of the preceding occasioned the remittance of 144. D 47 to be overlooked which ought to have been made to you. I now inclose you a draught of the bank of the US. here on that of Philada for that sum. Be so good as to forward for me to Gibson & Jefferson in Richmond the articles below stated, by the first vessel. Accept my friendly salutations.
                  
                     Th: Jefferson. 
                  
                  
                     1. bundle of the best & largest German steel.
                     5. lb. of sheet brass of the thickness of a playing card.
                     1. mill spindle 1¾ I. thick on the edge & 5. f. 7. I. long.
                     a bottle of the best lacker for lackering brass.
                     P.S. If you could get the favor of mr Stewart (who formerly chose some particular articles for me) to do the same by the above, it is probable it would better content his father who is to have the working them up.
                  
               